Opinion by
Mr. Justice Bean.
This is a suit by a sub-contractor to foreclose a mechanic’s lien upon the real property of the defendants for labor and material furnished and used in the construction of a building thereon. The portion of the claim of lien material to the question presented on this appeal, is as follows:—
“ Know all men by these presents, that I, H. E. Dillon, of the city of Portland, in the county of Multnomah, state of Oregon, have, by virtue of a contract heretofore made with Cramer & Krupke, partners, of Portland, of the county of Multnomah, Oregon, who were the contractors and agents of J. D. Hart and 0. 0. Newcastle, and J. D. Hart and C. C. Newcastle were the owners and principals in the building and furnishing the material of a certain house, the ground upon which said house was built and material furnished at the time the property of J. D. Hart and C. C. Newcastle, who caused the said house to be built and material furnished.”
This notice of lien is clearly insufficient within the rule announced in Rankin v. Malarkey, 23 Or. 593, 34 Pac. 816, 32 Pac. 620, and because it does not state, either directly or by necessary inference, to whom he furnished material, or for whom he furnished the labor for which he seeks to enforce the lien, or, in fact, that he furnished any material or performed any labor on the building of the defendants. Under the provisions of the statute it is essential to the validity of a mechanic’s lien that the claim thereof as filed contains a statement of such claim . and the person to whom claimant furnished material or for whom he performed labor, and, without such a statement, it is insufficient and cannot be enforced. For these *51reasons the decree of the ■ court below must be reversed, and the complaint dismissed. Reversed.